 Case: 1:17-cv-08687 Document #: 100 Filed: 10/02/20 Page 1 of 1 PageID #:362




                                    IN ]'HIT UI{ITED STATAS BIST|{'TCT                           CT}TJRT'
                                  f$R T'I{H lti$l{.'I'Hf&"1'l $ISTftICT SF Xtr,LIlt{H$
                                                 HA$TXRN rllvl$l{}i!{

WIL[.IAI\.1 CARINt"
                                                                                         Nu.           l?    ilv   {lSS7
                                               PI*intift;
             't:
              l.                                                                         Judgc    l:llis

.I   A h{ }:iS {i11 N' I' I LC$   I{}:,
                                                                                         Magistrutc Judge C$le
                                               il*fbrtdn.nt.

                                                  fi   ffif;:l,rr*3:tf?II, :Iqp!   $    :vuss,

             NOW COiVlL, the Flainlilf',, William C*rini,hy his attorneys, l)irniel J. $tohr and l-**vy                                     rQ,



I-*erry, ilnd the Defendant, J*m*s {icntilc*rc. by his:rttomcl', Kwame Ranul. Alt*rney {Ienr':rnl

,*f trllin*is. iu:rd irereby stipulatc ln thc dismisserl              *f this case rvith pre,iudi*e.                Thu Flainti*'l'*ntl   t$re


llet*nd$nt $.*rss s$ l$llows:

              1.        "["his
                                 lawsuit shall he disrnissed with prcjudic* and lvith*ut l*.i*r,* lo rsinslerte.

             :.         li$ch pafly shall bcar their orvn atttrn*,v's                 l'r*es. csrit$       mcl cxp*rls*$.




A{iR}itit}:

                                                                  sss"I*JK-#pJ,-u
Plaintiff                                                          Date
 &'illi*rnr dlilrini



      F
J*n l*u*vy
                                          ,F                        -l/;
                                                                   tirin lValsh
                                                                                   t/alr/l-
l{arl L**nard                                                      Assistant Aftcrney Ssn*rulI,
il*unxel fbr PlnintilT                                             C*uns*l lbr llefen{tant
                                                                                                 -*
i_*g'y & l"*evy                                                    Illinois,r\tt*rnca' fi*nrlrerl {}f'fic*
3 X 1 N. r\burciuen lit., 3rd Fl.                                  10fi West l{*ncl*lplr "{tr:eet, l'lth 1;lrrrrt
Chicag*, Illin*i* Sil6il?                                          Chir:ag*,   Illin*i*     6$sfi      I

 t3I?j ??s-lI.{}                                                   {3r?} st4-s132

                   ry- /{f*   p'r;*
 Date:                                                             Datn:    lD   ll    I 7/0
